          Case 1:21-cr-00192-DLC Document 4 Filed 03/23/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 23, 2021

BY ECF

The Honorable Denise L. Cote                         The Honorable Ronnie Abrams
United States District Judge                         United States District Judge
Southern District of New York                        Southern District of New York
500 Pearl Street                                     40 Foley Square
New York, NY 10007                                   New York, NY 10007

       Re:     United States v. David Maleh, 19 Cr. 463 (DLC)

               United States v. David Maleh, 21 Cr. 192 (RA)

Dear Judge Cote and Judge Abrams:

       The Government respectfully submits this letter regarding the above-captioned cases
pending before Your Honors.

       On or about February 13, 2020, a grand jury sitting in the Southern District of New York
returned an indictment charging David Maleh (the “defendant”) with one count of conspiracy to
commit money laundering, in violation of Title 18, United States Code, 1956(h) (the “SDNY
Indictment”). The case was assigned to the Honorable Denise L. Cote. The defendant was arrested
on August 19, 2020 in the Northern District of Illinois and presented in this district on September
30, 2020.

       On or about February 27, 2020, a grand jury sitting in the Southern District of Florida
returned a sealed three-count indictment charging the defendant with conspiracy to conduct
unlicensed money services business, in violation of Title 18, United States Code, Section 1960,
operation of an unlicensed money services business, in violation of Title 18, United States Code,
Section 1960, and conspiracy to structure financial transactions, in violation of Title 18, United
States Code, Section 371 (the “SDFL Indictment” and, together with the SDNY Indictment, the
“Indictments”). On March 22, 2021, the SDFL Indictment was transferred to the Southern District
of New York pursuant to Rule 20 of the Federal Rules of Criminal Procedure and unsealed. The
case was assigned to the Honorable Ronnie Abrams, United States District Judge.
          Case 1:21-cr-00192-DLC Document 4 Filed 03/23/21 Page 2 of 2

                                                                                       Page 2


       The Government respectfully submits this letter to inform Your Honors that the SDNY
Indictment in the case before Judge Cote arises from substantially similar facts as the SDFL
Indictment in the case before Judge Abrams. The defendant has signed a plea agreement with the
Government under which he will plead guilty to counts contained in both Indictments. Judge Cote
has scheduled a change-of-plea hearing for March 25, 2021 at 3:00 p.m.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney

                                           By:     /s/
                                                   Aline R. Flodr / Sheb Swett
                                                   Assistant United States Attorneys
                                                   Southern District of New York
                                                   (212) 637-1110 / 6522


cc:    Cathy Fleming, Esq. (by ECF)
